Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 43, 52 and 77-84 are pending in the application. Claims 43, 52 and 77-84 are allowed.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on January 22nd, 2021.

Response to Amendment / Argument
Applicant’s amendments have obviated rejections 1 of 4, 2 of 4 and 4 of 4 on the ground of nonstatutory double patenting as presented in the previous action. The provisional double patenting rejection over claims in copending Application Serial No. 16/016,486 has been withdrawn since the instant application has an earlier effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626